DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The IDS documents submitted 9/10/2019(3), 9/11/2019, 7/7/2020, 7/15/2020, 3/25/2021 are acknowledged and have been considered.

Drawings
The drawings submitted 5/7/2019 are acknowledged and acceptable.


Improper Multiple Dependent Claims
Claims 6, 10 and 16 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim [2]. See MPEP § 608.01(n). Accordingly, the claims 6, 10 and 16 have not been further treated on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 11-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vinogradova et al. (U.S. Patent 2017/0168107).

In regards to claim 1, Vinogradova et al (henceforth referred to as Vinogradova) disclose an unmanned aerial vehicle mountable to an aerial conductor of an electricity transmission line to monitor a component thereof.  Vinogradova illustrated in figure 1 and especially in figure 3, an unmanned aerial vehicle that connects with or mounts to an electrical transmission line, the unmanned aerial vehicle comprising:

a component monitoring tool mounted to the body and vertically displaceable between a first position and a second position, the tool in the first position being vertically spaced from the component, the tool in the second position being engaged with the component.  Figures 1 and 2 of Vinogradova show a device below the vehicle that moves vertically from engagement and disengagement with the conductor; and
a displacement assembly mounted to at least one of the body and the tool and comprising at least one displacement member to displace the body and the tool along the conductor.  Vinogradova teaches travelling rollers (items 10).

In regards to claim 2, Vinogradova discloses that the component monitoring tool is vertically displaceable with the body between the first and second positions.  The component tool of the Vinogradova invention is capable of lowering to the conductor and being raised away from the conductor.

In regards to claim 9, Vinogradova as modified discloses that the at least one displacement member mounted to the tool is operable to displace the body and the tool along the conductor upon the tool being in the second position and engaged to the component.  The tool portion of the Vinogradova device, even as it would be attached to the manipulating arm as modified, incorporates wheels to move along the transmission line (items 10).

In regards to claim 11, Vinogradova discloses a method of positioning an unmanned aerial vehicle relative to a component of an aerial conductor of an electricity transmission line, the method comprising:
positioning an unmanned aerial vehicle on the conductor, the unmanned aerial vehicle having a component monitoring tool mounted thereto.  Vinogradova illustrated in figure 1 and especially in figure 3, an unmanned aerial vehicle that connects with or mounts to an electrical transmission line, the unmanned aerial vehicle comprising:
a body having a propulsion system to lift, lower, and navigate the vehicle;
displacing the unmanned aerial vehicle along the conductor until the tool is disposed in proximity to the component.  Vinogradova teaches rolling the device along the transmission line (see figure 3); and
lowering the tool toward the component to engage the component with the tool.  The UAV of Vinogradova lowers the device onto the transmission line.

In regards to claim 12, VInogradova discloses raising the tool above the component after engaging the component with the tool, and displacing the unmanned aerial vehicle along the conductor.  Vinogradova teaches disengaging the transmission line and moving away from or along the line.

In regards to claim 13, Vinogradova discloses that lowering the tool includes simultaneously lowering the unmanned aerial vehicle and the tool toward the component. Vinogradova teaches that the UAV simultaneously lowers the attaching device to the component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3, 4, 5, 7, 8, 14, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinogradova et al. (U.S. Patent 2017/0168107) in view of Johnson et al. (U.S. Patent 9,753,461).

In regards to claim 3, Vinogradova discloses that the displacement assembly is mounted to the body (the device that engages the conductor is mounted to the UAV), but fails to disclose the at least one displacement member being suspended from the body and being vertically displaceable relative thereto.  However, Johnson et al (henceforth referred to as Johnson) teaches a UAV with an attachment that is moveable up, down, or side to side with respect to the UAV body and attaches to a transmission line (see figure 1b).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the capacity to move the engagement mechanism of Vinogradova with respect to the aircraft by incorporation of a 

In regards to claim 4, Vinogradova as modified by Johnson discloses that the at least one displacement member is spaced from the body in the first position, and the at least one displacement member is in proximity to the body in the second position.  With the supported modification, the device of VInogradova would function as claimed.

In regards to claim 5, Vinogradova as modified by Johnson discloses that the body has a motor coupled to the at least one displacement member, the motor being operable to drive the at least one displacement member between the first and second positions.  As modified, the displacement member includes at least one motor to facilitate movement of the displacement member from one position to another.

In regards to claim 7, Vinogradova fails to disclose that the component monitoring tool is vertically displaceable with respect to the body between the first and second positions.  Vinogradova teaches that the fixed “monitoring tool” is moveable to and from the transmission line as it is attached to the UAV.  However, Johnson teaches a UAV with an attachment that is moveable up, down, or side to side with respect to the UAV body and attaches to a transmission line (see figure 1b).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the capacity to move the engagement mechanism of Vinogradova with respect to the aircraft by 

In regards to claim 8, Vinogradova as modified discloses that the displacement assembly is mounted to the tool and the at least one displacement member is fixedly mounted to the tool to be vertically displaced therewith.  The arm as modified, is mounted to the UAV body at one end and to the “tool” in use at the other.

In regards to claim 14, Vinogradova fails to explicitly disclose that lowering the tool includes lowering the tool with respect to a remainder of the unmanned aerial vehicle.  Vinogradova teaches that the fixed “monitoring tool” is moveable to and from the transmission line as it is attached to the UAV.  However, Johnson teaches a UAV with an attachment that is moveable up, down, or side to side with respect to the UAV body and attaches to a transmission line (see figure 1b).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the capacity to move the engagement mechanism of Vinogradova with respect to the aircraft by incorporation of a extending/rotating arm as taught by Johnson, to increase freedom of movement and help maintain a distance between the conductor and the UAV.

In regards to claim 15, Vinogradova fails to disclose that lowering the tool includes lowering only the tool and maintaining a remainder of the unmanned aerial vehicle stationary.  Vinogradova teaches that the fixed “monitoring tool” is moveable to and from the transmission line as it is attached to the UAV.  However, Johnson teaches a 

In regards to claim 17, Vinogradova discloses an unmanned aerial vehicle mountable to an aerial conductor of an electricity transmission line to monitor a component thereof, the unmanned aerial vehicle comprising:
a body having a propulsion system to navigate the vehicle.  Vinogradova teaches a UAV with a body and propulsion system (8 rotors and motor); and
a component monitoring tool mounted to the body and vertically displaceable between a first position and a second position.  Vinogradova teaches an engagement tool for transmission lines that is moveable from one position to another.  Vinogradova illustrated in figure 1 and especially in figure 3, an unmanned aerial vehicle that connects with or mounts to an electrical transmission line;
Vinogradova fails to explicitly teach the tool in the first position being vertically spaced from the component, the tool in the second position being engaged with the component.  However, Johnson et al (henceforth referred to as Johnson) teaches a UAV with an attachment that is moveable up, down, or side to side with respect to the UAV body and attaches to a transmission line (see figure 1b).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the capacity to move the engagement mechanism of Vinogradova with respect to the aircraft by incorporation of a extending/rotating arm as taught by Johnson, to increase freedom of movement and help maintain a distance between the conductor and the UAV.

In regards to claim 18, Vinogradova as modified by Johnson discloses that the component monitoring tool is vertically displaceable with the body between the first and second positions.

In regards to claim 19, Vinogradova discloses a displacement assembly mounted to at least one of the body and the tool and comprising at least one displacement member to displace the body and the tool along the conductor.  Vinogradova as modified by Johnson includes an arm between the UAV and the engagement device.

In regards to claim 20, Vinogradova discloses that the displacement assembly is mounted to the body, the at least one displacement member being suspended from the body and being vertically displaceable relative thereto.  As modified, Vinogradova, with the modified arm of Johnson, teach the claimed subject matter.

Summary/Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641